Luke, J.
The conviction of the defendant of a violation of the prohibition statute (making whisky) was dependent upon the corroboration of an accomplice; and the corroboration did not meet the requirements of the law. In fact there were two accomplices, one testifying that the defendant was involved as a shareholder in the distilling outfit, and the other that the defendant had no interest in it. Eor the reason that there was not the degree of corroboration required by law, the court erred in overruling the motion for new trial.

Judgment reversed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.